Citation Nr: 0710907	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  05-20 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to the assignment of a compensable disability 
rating for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.

This matter came to the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
testified at a videoconference hearing before the Board in 
July 2006.  In August 2006, the Board granted the veteran's 
motion to advance his appeal on the docket pursuant to 38 
C.F.R. § 20.900(c).  This matter was remanded in September 
2006 for further development.  A review of the record shows 
that the RO has complied with all remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).



FINDING OF FACT

The veteran has no higher than level II hearing acuity in the 
right ear, and no higher than level II hearing acuity in the 
left ear.  



CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
bilateral hearing loss disability have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in September 
2004.  The letter predated the November 2004 rating decision.  
See id.  Since the bilateral hearing loss disability 
appellate issue in this case (entitlement to assignment of a 
higher initial rating) is a downstream issue from that of 
service connection (for which the September 2004 VCAA letter 
was duly sent), another VCAA notice is not required.  
VAOPGCPREC 8- 2003 (Dec. 22, 2003).  Nevertheless, subsequent 
to the September 2006 Remand, another VCAA letter was issued 
to the veteran in September 2006 pertaining to his claim for 
a compensable disability rating.  Collectively, the VCAA 
letters notified the veteran of what information and evidence 
is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The September 
2004 and September 2006 letters have clearly advised the 
veteran of the evidence necessary to substantiate his claim. 

In the September 2006 VCAA letter, the veteran was provided 
with notice of the types of evidence necessary to establish 
an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Despite initial inadequate notice provided 
to the veteran, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to a compensable 
disability rating, any questions as to the appropriate 
effective date to be assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service VA medical 
records.  There is no indication of relevant, outstanding 
records which would support the veteran's claim.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the 
evidence of record contains VA examinations performed in 
October 2004 and December 2006.  The examination reports 
obtained are thorough and contain sufficient information to 
decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIa will be used when the examiner certifies that the 
use of speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A noncompensable evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX; where hearing in the better ear is II, and hearing in the 
poorer ear is II to IV; or where there is level III hearing 
in both ears.  A 10 percent disability rating is warranted 
where hearing in the better ear is I, and hearing in the 
poorer ear is X to XI; or where hearing in the better ear is 
II, and hearing in the poorer ear is V to XI; or where 
hearing in the better ear is III, and hearing in the poorer 
ear is IV to VI..  38 C.F.R. § 4.85, Table VII, Diagnostic 
Code 6100.  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In October 2004, the veteran underwent a VA examination, and 
his pure tone thresholds were reported as follows:


HERTZ


1000
2000
3000
4000
RIGHT

15
25
65
90
LEFT

25
25
70
85

The pure tone average in the right ear was 49 decibels, and 
51 decibels in the left ear.  Speech recognition scores were 
88 percent for the right ear, and 84 percent for the left 
ear.  Based on the audiometric findings, to include the pure 
tone average thresholds and speech discrimination scores, 
this translated to level II hearing in the right ear, and 
level II hearing in the left ear.  38 C.F.R. § 4.85, Table 
VI.  Applying Table VII, Diagnostic Code 6100, this equates 
to noncompensable hearing loss.  

The veteran underwent a hearing aid evaluation in August 
2004.  Audiometric test results revealed a bilateral mild to 
moderate sensorineural hearing loss from 250 to 3000 Hertz, 
then dropping to a severe to profound hearing loss between 
4000 to 8000 Hertz, with no response to acoustic stimuli in 
the left ear when presented at 8000 Hertz.  Speech 
recognition threshold scores were 84 percent for the right 
ear, and 80 percent for the left ear.  The examiner opined 
that the veteran was in need of amplification.  The 
examination report contains a completed audiogram with pure 
tone threshold readings but they were not clearly reported to 
allow for application of VA's rating criteria for hearing 
loss.

The veteran underwent another VA examination in December 
2006, and his pure tone testing thresholds were reported as 
follows:


HERTZ


1000
2000
3000
4000
RIGHT

10
30
60
85
LEFT

25
25
65
80

The pure tone average in the right ear was 46 decibels, and 
49 decibels in the left ear.  Speech recognition scores were 
84 percent for both the right and left ears.  Based on the 
audiometric findings during the December 2006 audiometric 
examination, this translated to level II hearing in the right 
ear and level II hearing in the left ear.  38 C.F.R. § 4.85, 
Table VI.  Applying Table VII, Diagnostic Code 6100, this 
again equates to noncompensable hearing loss.  

The Board acknowledges the veteran's contentions regarding 
impact of his hearing loss on his daily activities, and VA's 
obligation to resolve all reasonable doubt in the veteran's 
favor.  However, as noted previously, because assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered there is no doubt as to the proper evaluation to 
assign.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. § 4.85, 
Tables VI, VIA, and VII, Diagnostic Code 6100.  Applying the 
audiological test results most favorable to the veteran to 
the regulatory criteria, the Board is compelled to conclude 
that the preponderance of the evidence is against entitlement 
to a compensable rating for bilateral hearing loss 
disability.  Thus, there is no reasonable doubt to be 
resolved.  The veteran may always advance an increased rating 
claim if the severity of his hearing loss disability should 
increase in the future.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his service-
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


